DETAILED ACTION
This communication is a first office action on the merits. Claims 1-25, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 16 May 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-12, 14-18, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn (US 5,142,743).
Regarding claim 1, Hahn discloses an apparatus comprising:
(a) a thin, elongate, generally rectangular strip of material (Fig. 2 as shown) having a length and a width, first and second ends defining the length, wherein the length is substantially greater than the width (Fig. 2 as shown), and wherein the strip is divided into a first section (21) and a second section (20) between the first and second ends;
(b) wherein the first section has a first surface and a second surface, and wherein the second section has a first surface and a second surface (Fig. 2 as shown);
(c) wherein the first surface of the first section comprises a hook material to provide a first fastening surface, wherein the first surface of the second section comprises a substantially smooth surface, wherein the second surface of the first section comprises a hook material to provide a second fastening surface, and wherein the second surface of the second section comprises a loop material to provide a first receiving surface (Column 3, lines 51-53 describe wherein hook material is provided on both sides of the first section 21; Column 3, lines 47-48 describes loop material and is shown only on a single surface in Fig. 2 wherein the opposite side is smooth).

Regarding claims 2, 7 and 11, Hahn further discloses wherein at least a portion of the strip of material is configured to be inserted between two layers of a belt having a plurality of layers when worn, and looped around all of the layers of the belt such that at least a portion of the first fastening surface of the first section contacts and adheres to at least a portion of the first receiving surface of the second section in a looped configuration that secures together the layers of the belt (the device as shown can be used in the claimed manner).

Regarding claims 3 and 8, Hahn further discloses further comprising a reinforced tip at an end of the strip (Fig. 2 shows loop material on both sides of the end 22 wherein the loop material allows reinforcement of the tip).

Regarding claim 5, Hahn further discloses wherein the smooth surface comprises a soft or plush surface (the opposed surface without elements can be considered soft).

Regarding claim 6, Hahn discloses an apparatus comprising:
(a) a thin, elongate, generally rectangular strip of material having a length and a width, first and second ends defining the length, wherein the length is substantially greater than the width (Fig. 2 as shown), and wherein the strip is divided into a first section (21) and a second section (22) between the first and second ends;
(b) wherein the first section has a first surface and a second surface, and wherein the second section has a first surface and a second surface (Fig. 2 as shown);
(c) wherein the first surface of the first section comprises a hook material to provide a first fastening surface, wherein the second surface of the second section comprises a loop material to provide a first receiving surface, wherein the second surface of the first section comprises a hook material to provide a second fastening surface, and wherein the first surface of the second section comprises a loop material to provide a second receiving surface (Fig. 2 shows wherein 21 comprises opposed hook materials and 22 comprises opposed loop material).

Regarding claim 10, Hahn discloses an apparatus comprising:
(a) a thin, elongate, generally rectangular strip of material having a length and a width, first and second ends defining the length, wherein the length is substantially greater than the width, and wherein the strip is divided into a first section (21) and a second section (22) between the first and second ends (Fig. 1 as shown);
(b) wherein the first section has a first surface and a second surface, and wherein the second section has a first surface and a second surface (Fig. 1 as shown);
(c) wherein the first surface of the first section comprises a hook material to provide a first fastening surface, wherein the first surface of the second section comprises a substantially smooth surface, wherein the second surface of the first section comprises a substantially smooth surface, and wherein the second surface of the second section comprises a loop material to provide a first receiving surface (Fig. 1 shows wherein 21 includes a hook side and smooth side in opposite orientation with a second section 22 with a smooth side opposed to a loop side).

Regarding claim 12, Hahn further discloses a reinforced tip at an end of the strip (Fig. 1 shows loop material that reinforces the tip).

Regarding claim 14, Hahn further discloses wherein at least one of said smooth surfaces comprises a soft or plush surface (The smooth surface shown can be considered soft).

Regarding claim 15, Hahn further discloses wherein each of said smooth surfaces comprises a soft or plush surface (The smooth surfaces shown can be considered soft).

Regarding claim 16, Hahn discloses an apparatus comprising:
(a) a thin, elongate, generally rectangular strip of material having a length and a width, first and second ends defining the length, wherein the length is substantially greater than the width (Fig. 8 as shown), and wherein the strip is divided into a first section (56a) and a second section (54) between the first and second ends;
(b) wherein the first section has a first surface and a second surface, and wherein the second section has a first surface and a second surface (Fig. 8 as shown);
(c) wherein the first surface of the first section comprises a hook material to provide a first fastening surface, wherein the second surface of the first section comprises a substantially smooth surface, wherein the second surface of the second section comprises a loop material to provide a first receiving surface, and wherein the first surface of the second section comprises a loop material to provide a second receiving surface (Fig. 8 shows wherein 54 comprises loop material on first and second sides and 56a comprises a hook material opposed to a smooth surface).

Regarding claims 17 and 22, Hahn further discloses wherein at least a portion of the strip of material is configured to be inserted between two layers of a belt having a plurality of layers when worn, and looped around all of the layers of the belt such that at least a portion of the first fastening surface of the first section contacts and adheres to at least a portion of the first receiving surface of the second section in a looped configuration that secures together the layers of the belt (the apparatus as shown can be used in the claimed manner).

Regarding claims 18 and 23, Hahn further discloses a reinforced tip at an end of the strip (the provision of hook material reinforces the tip).

Regarding claims 20 and 25, Hahn further discloses wherein the smooth surface comprises a soft or plush surface (the smooth surface shown is considered to be soft).

Regarding claim 21, Hahn discloses an apparatus comprising:
(a) a thin, elongate, generally rectangular strip of material having a length and a width, first and second ends defining the length, wherein the length is substantially greater than the width (Fig. 8 as shown), and wherein the strip is divided into a first section (56a) and a second section (54) between the first and second ends;
(b) wherein the first section has a first surface and a second surface, and wherein the second section has a first surface and a second surface (Fig. 8 as shown);
(c) wherein the first surface of the first section comprises a substantially smooth surface, wherein the first surface of the second section comprises a loop material to provide a first receiving surface, wherein the second surface of the first section comprises a hook material to provide a first fastening surface, and wherein the second surface of the second section comprises a loop material to provide a second receiving surface (Fig. 8 shows wherein 54 comprises loop material on first and second sides and 56a comprises a hook material opposed to a smooth surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677